Judgments reversed and a new trial granted, with costs in all courts to the appellants to abide the event. There was evidence from which the jury could have found that at the time of the injuries, the infant plaintiff was invited upon the defendants' property, and that the defendants failed in their duty to exercise reasonable care to maintain the place in a safe condition for her use. No opinion.
Concur: LEWIS, CONWAY, DESMOND and DYE, JJ. Dissenting: LEHMAN, Ch. J., LOUGHRAN and THACHER, JJ. *Page 753